Exhibit 12 FIRST BANCORP COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (In thousands, except for ratios) (Unaudited) Three Months Ended March 31, Years Ended December 31, Including Interest on Deposits: Earnings: Income before income taxes $ Fixed charges Total earnings $ Fixed charges: Interest on deposits $ Interest on borrowings Amortization of debt issuance costs — Interest portion of rental expense (1) 45 45 Total fixed charges $ Preferred dividend requirements — — — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges, including interest on deposits 2.54x 1.76x 1.47x 2.99x 1.57x 1.50x 1.56x Ratio of earnings to fixed charges and preferred dividends, including interest on deposits 2.26x 1.62x 1.33x 2.81x 1.57x 1.50x 1.56x Excluding Interest on Deposits: Earnings: Income before income taxes $ Fixed charges Total earnings $ Fixed charges: Interest on borrowings $ Amortization of debt issuance costs — Interest portion of rental expense (1) 45 45 Total fixed charges $ Preferred dividend requirements — — — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges, excluding interest on deposits 19.17x 12.29x 7.93x 28.52x 5.26x 4.40x 4.48x Ratio of earnings to fixed charges and preferred dividends, excluding interest on deposits 7.79x 5.30x 3.16x 15.08x 5.26x 4.40x 4.48x Estimated to be one-third of rental expense.
